



AVIS BUDGET GROUP, INC.
6 Sylvan Way
Parsippany, New Jersey 07054




December 12, 2016


Mr. Ronald L. Nelson
Executive Chairman
Avis Budget Group, Inc.
6 Sylvan Way
Parsippany, New Jersey 07054


Re.    Amendment No. 2 to Employment Agreement (this “Amendment”)


Dear Ron:


Reference is made to your employment agreement with Avis Budget Group, Inc. (the
“Company”) on April 17, 2014 (as amended through the date hereof, the
“Agreement”), which provides that the Period of Employment (as defined in the
Agreement) shall end on December 31, 2016. The Company now wishes to amend the
Agreement to extend the Period of Employment. If the provisions of this
Amendment (as set forth below) are acceptable to you, please sign and date one
copy of this Amendment in the space provided at the end of this letter and
return the same to Jean Sera, Senior Vice President and Corporate Secretary of
Avis Budget Group, Inc., for the Company’s records.
AMENDMENT
(I)
Section III of the Agreement shall be amended by deleting the reference to
“December 31, 2016” therein and replacing such reference with “December 31,
2017”; and

(II)
Clause (a) of Section IV of the Agreement shall be amended to add the following
new clause (iii):

“(iii) Subject to the provisions of Section IV(a)(ii) hereof, for 2017, the
Executive’s Base Salary shall be determined by the Committee in its sole
discretion; provided such Base Salary shall not be less than $500,000, per
annum.
(III)
Clause (e) of Section IV of the Agreement shall be amended in its entirety as
follows:

(e)
Long-Term and Other Incentive Awards. During the Period of Employment, the
Executive shall be eligible for long-term and other incentive awards as
determined by the Committee in its sole discretion.

*    *    *    *    *    *




1

--------------------------------------------------------------------------------








Except as specifically modified herein, the Agreement will remain in full force
and effect in accordance with all of the terms and conditions thereof.
Very truly yours,


    


 
AVIS BUDGET GROUP, INC.
 
By:
 
/s/ Ned Linnen
 
Name:
Ned Linnen
 
Title:
EVP & CHRO









AGREED AND ACCEPTED:


/s/ Ronald L. Nelson
Ronald L. Nelson
Date: December 12, 2016







Signature Page to Amendment to Employment Agreement